Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12-14, the claims as a whole are indefinite. It is unclear what is encompassed when the option to have an offset distance of r is not selected in claim 1.
Regarding claims 15-17, the claims as a whole are indefinite. It is unclear what is encompassed when the option to have angle a is not selected in claim 1.
Regarding claim 22, the claim as a whole is indefinite. It is unclear if the “holding device” is part of the claimed endodontic instrument of claim 1. As claim 1 only recites “which can be mounted on a holding device” and does not claim it as part of the endodontic instrument. For examination purposes claim 22 is construed as being functionally capable of working with a handle or a drive engine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-11, 15-19 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over RIitano (US 5,775,904) in view of Abel (US 2003/0211442).
Regarding claims 7-11, 15-19, and 20-22, Riitano discloses an endodontic instrument in FIG. 3 for anatomically shaping a root canal of a human tooth; 
Having a base portion (4), which can be mounted on a holding device and can be rotated around a reference axis (Y),
Having a working part (1) with an abrasive surface (Col. 3, lines 35-40, “abrasive”), which extends from the base portion and has an axis, at least a part of which
Is arranged angular with respect to a reference axis,
Wherein the central axis of the base portion and the central axis of working portion enclose an angle a (as shown in FIG. 3).
(claim 9) wherein the flexible material is a metallic material (col. 3, lines 32-40, “the instrument is made of metallic material”);
 (claims 18-19) wherein the working part has a tip diameter of 0.25 to 0.60mm and 0.25mm to 0.40mm (Col. 4, lines 15-20, “diameter between 0.35 and 1.5mm” and free tip “0.08 and 0.2mm”);
(claim 22) wherein the holding device comprises a handle or a drive engine (9 is functionally capable of being a handle/drive engine).
Riitano fail(s) to teach wherein the working part is made of a flexible material having an upper yield strength of less than 200 MPa, measured according to EN ISO 6892-1; (claim 8) wherein the working part is made of a flexible material having an upper yield strength of 70 to 180Mpa, measured according to EN ISO 6892-1; (claim 10) wherein the flexible material is an alloy of stainless steel; (claim 11) wherein the flexible material is a nickel titanium alloy.
However, Abel teaches NiTi endodontic instruments with a yield strength of 70 to 140 Mpa ([0033]); wherein the material is NIti ([0033]) / a stainless steel alloy ([0033] marsenite is a stainless steel alloy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Riitano, by requiring wherein the working part is made of a flexible material having an upper yield strength of less than 200 MPa; (claim 8) wherein the working part is made of a flexible material having an upper yield strength of 70 to 180Mpa, measured according to EN ISO 6892-1, (claim 10) wherein the flexible material is an alloy of stainless steel; (claim 11) wherein the flexible material is a nickel titanium alloy, as taught by Abel, for the purpose of providing an alloy that is able to maneuver the root canal without breaking.
Riitano/Abel fail(s) to teach (claim 15-17) wherein the angle an enclosed by the central axis of the base portion and the central axis of the working portion is between 0.01 and 20 degrees, 0.1 and 15 degrees and 1 and 10 degrees; (claim 20-21) wherein the working part has a taper of .01 to .08 ,and .02 to.06.
However, as such are result effective variables and Riitano teaches conical taper of the working part (Col. 4, lines 20-40) and Abel teaches the angulation. The angle is a result effective variable because one of ordinary skill in the art would recognize that a greater or less angulation and taper would be required to match the corresponding angles of the root canal for which it would need to fit into. A variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the angulation and taper taught by Riitano/Abel, by requiring (claim 15-17) wherein the angle an enclosed by the central axis of the base portion and the central axis of the working portion is between 0.01 and 20 degrees, 0.1 and 15 degrees and 1 and 10 degrees;  (claim 20-21) wherein the working part has a taper of .01 to .08 ,and .02 to.06 for the purpose of matching a tool angle to that of the root canal for which the instrument is designed to treat.

Claim(s) 7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Caranderie (US 2008/0227053) in view of Abel (US 2003/0211442).
Regarding claim 7 and 12-14, Caranderie discloses an endodontic instrument in FIG. 1 for anatomically shaping a root canal of a human tooth,
Having a base portion (2), which can be mounted on a holding device and can be rotated around a reference axis (A),
Having a working part (3/4) with an abrasive surface ([0079] describes smooth zones between abrasive zones; the abrasive surface is shown additionally as ridges in FIG. 3) which extends from the base portion and has an axis at least a part of which
Is arranged angular with respect to a reference axis (B is shown it be displaced from A),
Wherein the central axis of the base portion is offset in parallel to the reference axis of the base portion by a distance r (distance between A and B). 
Caranderie teaches that it is flexible (Fig. 4) but fail(s) to teach wherein the working part is made of a flexible material having an upper yield strength of less than 200 MPa, measured according to EN ISO 6892-1.
However, Abel teaches NiTi endodontic instruments with a yield strength of 70 to 140 Mpa ([0033]); wherein the material is NIti ([0033]) / a stainless steel alloy ([0033] marsenite is a stainless steel alloy).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Caranderie, by requiring wherein the working part is made of a flexible material having an upper yield strength of less than 200 MPa, as taught by Abel, for the purpose of providing an alloy that is able to maneuver the root canal without breaking.
Riitano/Abel fail(s) to teach (claims 12-13) wherein the distance r is between 0.1 and 1.2mm, 0.3 and 0.9mm, and 0.4 and 0.7mm.
However, such is a result effective variable and Caranderie teaches the distance r of the working part. The distance r is a result effective variable because one of ordinary skill in the art would recognize that a greater or less distance would be required to match the corresponding angles of the root canal for which it would need to fit into. A variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. See MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the angulation and taper taught by Caranderie/Abel, by requiring  (claims 12-13) wherein the distance r is between 0.1 and 1.2mm, 0.3 and 0.9mm, and 0.4 and 0.7mm for the purpose of matching a tool angle to that of the root canal for which the instrument is designed to treat.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/               Examiner, Art Unit 3772  

/Cris L. Rodriguez/               Supervisory Patent Examiner, Art Unit 3772